DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 16/586,287.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because it recites (information) is “set” to the in-store personnel notification system.  The word “set” does not make sense in context. It is possible that applicant meant “sent”. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claims 1, 11 and 19 recite the statutory categories of Method, Method and system (Machine), respectively. Claims 2-10 depend from Claim 1 and are thus Method claims and Claims 12-18 depend from Claim 11 and are thus Method claims, and Claim 20 depends from Claim 19 and is thus a Machine claim.
Step 2A, prong 1:
Using Claim 19 as exemplary, Claim 19 recites: A system, comprising: cameras configured to capture images of shelves with items located within a store; a server that includes a processor and a non-transitory computer- readable storage medium having executable instructions representing an item shelf inventory manager; and the item shelf inventory manager when executed by the processor from the non-transitory computer-readable storage medium cause the processor to: determine item inventories for the items present on the shelves from the images based on a planogram for the store; process rules for the item inventories and the shelves; and send notification messages to services based on the rules.
For clarity Examiner has bolded the non-abstract elements. 
Claim 19 and similarly Claims 1 and 11 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements and a camera in Claim 19, cover a Method of Organizing Human Activity.  Looking at a shelf, counting the objects on a shelf and judging if there are enough objects to sell, and, if not, reporting a shortage is a Method of Organizing Human Activity specifically in the sub-grouping of commercial or legal interactions because humans have been counting objects on shelves for commerce for centuries. Observing objects and counting them is also an abstract idea in in the sub-category of Mental 
Claims 5, 6, 7, and 13 further limit the image and contain the same abstract idea by virtue of their dependency on Claims 1 and 11, respectively. Claims 4, 9, 14 and 18 limit the counting of the items and contain the same abstract idea by virtue of their dependency on Claims 1 and 11, respectively. Claims 2, 3, 8, 15 and 20 limit the identification and contain the same abstract idea by virtue of their dependency on Claims 1, 11 and 19, respectively. Claim 10 limits the destination of the images and contains the same abstract idea by virtue of its dependency on Claims 1. Claims 12 and 16 limits the identification by getting specific other data and contains the same abstract idea by virtue of their dependency on Claim 11. Claim 17 limits the response to the identification and contains the same abstract idea by virtue of their dependency on Claim 11. Accordingly Claims 1-20 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. With the exception of the cameras, a server, a processor and a medium in Claim 19 and a processor in Claim 20, the Applicant does not claim any hardware. Applicant recites a server, a processor and a medium at a high level of generality in the claims and provides no technical details of these items in the specification. Applicant recites camera at a high level of generality in Applicant’s claims and Applicant’s specification in [0019] describes the camera in general terms.  Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 and similarly Claims 11 and 19 are therefore directed to an abstract idea. As discussed above, dependent Claims 2-10, 12-18, and 20 recite the same abstract idea and do not recite any additional elements that would integrate the Abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose processor, general purpose medium and general purpose camera taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems and a general purpose camera. As previously discussed, Claim 19 as a whole merely describes looking at a shelf, counting the objects on a shelf and judging if there are enough objects to sell, and, if not, reporting a shortage.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere 
Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication 2020/0074402 to Yair Adato et. al. (Adato).

Regarding Claim 1:
 	Adato teaches a system that uses cameras to inventory items on a store shelf and compare the images to a planogram. Adato teaches:  A method, comprising: identifying a shelf of items from an image; ([0006] “a system for processing images captured in a retail store and automatically identifying a product shortage … receive image data from a plurality of image sensors mounted in the retail store, the image data including a plurality of images captured at different times and depicting the at least one store shelf”).

at least determining whether the shelf is partially empty of the items for an item type from the image; and ([0006] “third quantity of products of the certain product type at the third time is also below the quantity threshold associated with the information describing the desired placement of products”).

providing a notification message for the shelf and the item type to a service. ([0006] “processor may provide information indicative of a product shortage at the at least one store shelf” and [0207] “the processing device may provide the information indicative of a product shortage to an external system configured to aggregate product shortage information from a plurality of retail stores, for example, via external communication module”). Examiner is interpreting Applicant’s services from Applicant’s specification [0013] and [0016] to mean a functionality on a separate server.

Regarding Claim 2:
 The method of claim 1, wherein identifying further includes identifying the shelf from a plurality of shelves based on a planogram for a store. ([0006] “information describing the desired placement of products”).

Regarding Claim 3:
Adato teaches all of the elements of Claims 1 and 2. Adato also teaches: The method of claim 2, wherein identifying further includes identifying the item type for the items on the shelf based on the planogram. ([0006] “first quantity of products of the certain product type”).

Regarding Claim 4:
Adato teaches all of the elements of Claims 1-3. Adato also teaches: The method of claim 3, wherein at least determining further includes counting a total number of items present on the shelf from the image. ([0161] “quantities of products within particular areas”).

Regarding Claim 5:
Adato teaches all of the elements of Claims 1-3. Adato also teaches: The method of claim 3, wherein at least determining further includes identifying other items that do not belong on the shelf from the image based on the item type and the planogram. ([0162] “counting occurrences where a product of the second type is placed on an area of the store shelf associated with the first type of product”).

Regarding Claim 6:
 The method of claim 1, wherein at least determining further includes identifying edges of the shelf, a shape of the shelf, and each individual item from the image. ([0070] “image processing unit 130 may use any suitable image analysis technique including, for example, object recognition, object detection, image segmentation, feature extraction, optical character recognition (OCR), object-based image analysis, shape region techniques, edge detection techniques, pixel-based detection, artificial neural networks, convolutional neural networks, etc. In addition, image processing unit 130 may use classification algorithms to distinguish between the different products in the retail store. In some embodiments, image processing unit 130 may utilize suitably trained machine learning algorithms and models to perform the product identification” and see also [0142] “the product facing may be determined based on locations of detected product bases relative to certain areas of a shelf (e.g., along a front edge of a shelf)”).

Regarding Claim 7:
Adato teaches all of the elements of Claims 1-3 and 6. Adato also teaches: The method of claim 6, wherein identifying the edges further includes removing portions of the image associated with a known background for the shelf. ([0070] “feature extraction”). Examiner notes that keeping a portion of an image is functionally equivalent to discarding the non-selected portion.

Regarding Claim 8:
Adato teaches all of the elements of Claim 1. Adato also teaches: The method of claim 1, wherein at least determining further includes comparing a previous image of the shelf against the image and determining the shelf is partially empty based on the comparing. ([0006] “a first image captured at a first time to determine that a first quantity of products of the certain product type at the first time exceeds a quantity threshold associated with the information describing the desired placement of products. Additionally, the at least one processor may analyze, from among the plurality of images, a second image captured at a second time later than the first time to determine that a second quantity of products of the certain product type at the second time is below the quantity threshold associated with the information describing the desired placement of products”).

Regarding Claim 9:
Adato teaches all of the elements of Claims 1 and 8. Adato also teaches: The method of claim 8, wherein comparing further includes determining a total item count for the items based on the comparing. ([0161] “quantities of products within particular areas”).

Regarding Claim 10:
Adato teaches all of the elements of Claims 1, 8 and 9. Adato also teaches: The method of claim 9, wherein providing further includes identifying a service identifier for the service from a plurality of service identifiers associated with a plurality of services based on a rule associated with the item type and the total item count. ([0209] “a processing device (e.g., processing device 202) may access information describing a desired placement of products of a certain product type on at least one store shelf in retail store … placement information may be received from a market research entity 110 or a supplier 115 via external sources communication module 1206. The placement information may include a planogram, a realogram, instructions, rules, obligations, services from Applicant’s specification [0013] and [0016] to mean a functionality on a separate server.

Regarding Claim 11:
Adato teaches: A method, comprising: determining item types for items on shelves of a store based on a planogram for the store; ([0006] “processor configured to access information describing a desired placement of products of a certain product type on at least one store shelf. The at least one processor may receive image data from a plurality of image sensors mounted in the retail store, the image data including a plurality of images”).

comparing first images taken for the shelves at a first time against second images taken for the shelves at a second time that is subsequent to the first time; ([0006] “a system for processing images captured in a retail store and automatically identifying a product shortage … receive image data from a plurality of image sensors mounted in the retail store, the image data including a plurality of images captured at different times and depicting the at least one store shelf…first image captured at a first time …a second image captured at a second time later than the first time…a third image captured at the third time”).

identifying based on the comparing when at least one shelf requires restocking of a corresponding item having a corresponding item type; and ([0006] “third quantity of products of the certain product type at the third time is also below the quantity threshold associated with the information describing the desired placement of products”).

sending a notification to a service identified in a rule based on the identifying of the at least one shelf.  ([0006] “processor may provide information indicative of a product shortage at the at least one store shelf” and [0207] “In some embodiments, the processing device may provide the information indicative of a product shortage to an external system configured to aggregate product shortage information from a plurality of retail stores, for example, via external communication module”).

Regarding Claim 12:
Adato teaches all of the elements of Claim 11. Adato also teaches: The method of claim 11, wherein determining further includes obtaining the planogram from a planogram service using an Application Programming Interface (API) ([0190] “external sources communication module 1206 may obtain scheduling data … from online services…(or) from supplier 115 associated with the products (e.g., from a supplier scheduling deliveries). In another example, the scheduling data may be received from a market research entity 110 (e.g., statistics about demand for certain products)…(or) using information collected from one or more of entities in the supply chain and other data sources, for example, Enterprise Resource Planning (ERP), Warehouse Management Software (WMS), and Supply Chain Management (SCM) applications” and see [0177 and Fig 11b]  which illustrates the output device used by the supplier, based on info provided from the store, to recommend a planogram). Examiner is interpreting Applicant’s services from Applicant’s specification [0013] and [0016] to mean a functionality on a separate server.

and a store identifier for the store ([See Figure 11C, the box next to the label “1120” which states: “Store: Store 345, 22nd Klior St. Miami, FL”). 

Regarding Claim 13:
Adato teaches all of the elements of Claim 11. Adato also teaches: The method of claim 11, wherein comparing further includes isolating background pixels for a background, shelf pixels for a given shelf, and item pixels for a given item type in both the first images and the second images for each shelf before the comparing.([0070] “Specifically, image processing unit 130 may use any suitable image analysis technique including, for example, object recognition, object detection, image segmentation, feature extraction, optical character recognition (OCR), object-based image analysis, shape region techniques, edge detection techniques, pixel-based 

Regarding Claim 14:
Adato teaches all of the elements of Claims 11 and 13. Adato also teaches: The method of claim 13, wherein identifying further includes calculating a total item count for the corresponding item of the at least one shelf based on the comparing. ([0161] “quantities of products within particular areas”).

Regarding Claim 15:
Adato teaches all of the elements of Claims 11, 13 and 14. Adato also teaches: The method of claim 14, wherein calculating further includes identifying a specific item of a specific type on the at least one shelf that does not belong on the at least one shelf based on the planogram and the comparing. ([0162] “counting occurrences where a product of the second type is placed on an area of the store shelf associated with the first type of product”).

Regarding Claim 16:
Adato teaches all of the elements of Claim 11. Adato also teaches: The method of claim 11, wherein identifying further includes obtaining an item inventory for the corresponding item type from an inventory system of the store. ([0085] “inventory data” and also see [0224]).

Regarding Claim 17:
Adato teaches all of the elements of Claims 11 and 16. Adato also teaches: The method of claim 16, wherein sending further includes sending the notification to an in-store personnel notification system based on conditions in the rule indicating that a difference between a total item count for the corresponding item type and the item inventory falls below a threshold value and a service identifier in the rule that is set to the in-store personnel notification system.([0013] “In response to a determination that the quantity of the products of the certain type of perishable products is below the quantity threshold, the at least one processor may initiate an action for restocking the shelving unit with additional products from the certain type of perishable products” and [0192] “the alert may generate an assignment to an employee to restock” and [0206] “Alert module 1210 may provide an alert, information regarding a detected shortage, and/or suggestion of how to mitigate a shortage to an entity associated with retail store 105. Consistent with the present disclosure, the entity associated with retail store 105 may be an employee (human or robot) of retail store …any other device or individual capable of implementing suggestions regarding restocking products in retail store”).

Regarding Claim 18:
 The method of claim 11 further comprising, sending a total item count for the corresponding item type to an inventory dashboard service of an inventory system. ([0253] “the data processing module 1504 may use inventory records and image data to determine information about the current inventory of multiple types of products. The current inventory may include the inventory displayed for sale and the inventory stored in retail store 105” and [0179] “example GUIs for output devices…custom dashboards” also see Fig 11C).  Examiner is interpreting Applicant’s service from Applicant’s specification [0013] and [0016] to mean a functionality on a separate server. 

Regarding Claim 19:
Adato teaches A system, comprising: cameras configured to capture images of shelves with items located within a store; ([0064] “capturing devices…digital camera”).

a server that includes a processor (see at least [0074] “server” and [0074] “processor”).

and a non-transitory computer- readable storage medium having executable instructions representing an item shelf inventory manager; and (see at least [0008] “computer-readable medium”).

the item shelf inventory manager when executed by the processor from the non-transitory computer-readable storage medium cause the processor to: determine item inventories for the items present on the shelves from the images based on a planogram for the store; ([0006] “a system for processing images captured in a retail store and automatically identifying a product 

process rules for the item inventories and the shelves; and  ([0209] “a processing device (e.g., processing device 202) may access information describing a desired placement of products of a certain product type on at least one store shelf in retail store … placement information may be received from a market research entity 110 or a supplier 115 via external sources communication module 1206. The placement information may include a planogram, a realogram, instructions, rules, obligations, etc. … a market research entity 110 may provide retail store 105, or supplier 115, with an optimized product placement plan based on aggregate data analysis of the product type at a number of retail stores”).

send notification messages to services based on the rules. ([0206-0207] “Alert module 1210 may provide an alert, information regarding a detected shortage, and/or suggestion of how to mitigate a shortage to an entity associated with retail store 105. Consistent with the present disclosure, the entity associated with retail store 105 may be …a user of system 100 that monitors retail store 105 (e.g., market research entity 110), a processing device that control operations associated with retail store 105 (e.g., ERP system, WMS system, and SCM system), and any other device or individual capable of implementing suggestions regarding restocking products in retail store 105. In some embodiments, the processing device may provide the information indicative of a product shortage to an external system configured to aggregate product shortage information from a plurality of retail stores, for example, via external communication module”). Examiner is interpreting Applicant’s services from Applicant’s specification [0013] and [0016] to mean a functionality on a separate server.

Regarding Claim 20:
Adato teaches all of the elements of Claim 19. Adato also teaches: The system of claim 19, wherein the item shelf inventory manager is further configured to cause the processor to: determine when a given item that is located on a given shelf is in an incorrect shelf location within the store based on the planogram and the images. ([0162] “counting occurrences where a product of the second type is placed on an area of the store shelf associated with the first type of product”).

Relevant Prior Art Not Relied Upon



U.S. Patent Publication 2019/0236531 and U.S. Patent Publication 2019/0215424 to Yair Adato et. al. – these are by the same Applicant/Assignee and are similar to the Prior Art cited above.
U.S. Patent Publication 2020/0219043 to Matthew Talbot et. al. – teaches a system that recognizes products in images and details using a client-server model that manages workflow using APIs. (see especially [0089-0090] and [0105]).

U.S. Patent Publication 2019/0347611 to Jordan Fisher et. al. – teaches a system that uses AI and cameras to track inventory events in real time in a particular space. (see especially [0054]).

U.S. Patent Publication 2019/0043003 to Jordan Fisher et. al. – teaches a system that predicts inventory events by using cameras and AI. (See especially [0074]).

Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687